     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 1 of 6



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9

10    DEBRA L. DESANTOS-RODRIGUEZ,                   Case No. 3:20-cv-00694
11                  Plaintiff,                       COMPLAINT FOR DAMAGES
12    v.                                             1. VIOLATION OF THE TELEPHONE
                                                     CONSUMER PROTECTION ACT, 47 U.S.C.
13    DOLLAR LOAN CENTER, LLC,                       §227 ET SEQ.
14                  Defendant.                       DEMAND FOR JURY TRIAL
15

16

17           NOW COMES Debra L. DeSantos-Rodriguez (“Plaintiff”), by and through the undersigned
18
     attorney, complaining as to the conduct of Dollar Loan Center, LLC (“Defendant”), as follows:
19
                                            NATURE OF THE ACTION
20
           1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone Consumer
21

22   Protection Act (“TCPA”) under 47 U.S.C. §227.

23                                        JURISDICTION AND VENUE

24         2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction
25   is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises
26
     under the laws of the United States.
27

28
                                                        1
     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 2 of 6



 1       3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business
 2   in the District of Nevada, a substantial portion the events or omissions giving rise to the claims
 3
     occurred within the District of Nevada, and Plaintiff resides in the District of Nevada.
 4
                                                    PARTIES
 5
         4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”
 6

 7   as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

 8       5. Defendant is a Nevada limited liability company, with its principal place of business located

 9   in Las Vegas, Nevada. Defendant’s principal business purpose is providing loans to individuals.
10
         6. Defendant acted through its agents, employees, officers, members, directors, heirs,
11
     successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers
12
     at all times relevant to the instant action.
13
                                   FACTS SUPPORTING CAUSES OF ACTION
14

15       7. In 2019, Plaintiff’s roommate took out a personal loan from Defendant, but allegedly used

16   Plaintiff’s names to secure the loan (“subject debt”).
17       8. In 2020, Plaintiff’s roommate ceased making payments on the subject debt.
18
         9. As a result, around November 2020, Plaintiff began receiving collection calls from
19
     Defendant to her cellular phone, (725) XXX-8758 from Defendant, in an attempt to collect the
20
     subject debt.
21

22       10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

23   phone ending in 8758. Plaintiff is and has always been financially responsible for the cellular phone

24   and its services.
25       11. Immediately after the calls began, Plaintiff answered her cellular phone and advised
26
     Defendant that she did not owe the subject debt and did not want to receive calls to her cellular
27
     phone number.
28
                                                        2
     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 3 of 6



 1      12. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant
 2   continued its phone harassment campaign.
 3
        13. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular phone,
 4
     Defendant placed or caused to be placed frequent harassing phone calls to Plaintiff’s cellular phone
 5
     between November 2020 and the present day.
 6

 7      14. In the phone calls Plaintiff answered, Plaintiff was greeted by a noticeable period of “dead

 8   air” while Defendant’s telephone system attempted to connect Plaintiff to a live agent.

 9      15. Specifically, there would be an approximate 3 second pause between the time Plaintiff said
10
     “hello,” and the time that a live agent introduced them self as a representative of Defendant
11
     attempting to collect on the subject debt.
12
        16. Plaintiff’s demands that Defendant’s phone calls cease fell on deaf ears and Defendant
13
     continued its phone harassment campaign.
14

15      17. Instead of ceasing calls to Plaintiff, Defendant continued to harass and abuse Plaintiff by

16   periodically calling several times in one week.
17                                                  DAMAGES
18
        18. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general
19
     well-being.
20
        19. Defendant’s phone harassment campaign and illegal collection activities have caused
21

22   Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon and

23   occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased risk of

24   personal injury resulting from the distraction caused by the phone calls, aggravation that
25   accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of
26
     concentration, diminished value and utility of telephone equipment and telephone subscription
27

28
                                                        3
     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 4 of 6



 1   services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her
 2   cellular telephone as a result of increased usage of her telephone services.
 3
        20. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied
 4
     Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.
 5
        21. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was
 6

 7   forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

 8   conduct.

 9                COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
10
        22. Plaintiff restates and realleges paragraphs 1 through 21 as though fully set forth herein.
11
        23. Defendant repeatedly placed or caused to be placed frequent non-emergency calls, including
12
     but not limited to the calls referenced above, to Plaintiff’s cellular telephone number using an
13
     automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in violation of 47 U.S.C.
14

15   §227 (b)(1)(A)(iii).

16      24. The TCPA defines ATDS as “equipment which has the capacity...to store or produce
17   telephone numbers to be called, using a random or sequential number generator; and to dial such
18
     numbers.” 47 U.S.C. §227(a)(1).
19
        25. Upon information and belief, based on Defendant’s lack of prompt human response during
20
     the phone calls in which Plaintiff answered, Defendant used an ATDS to place calls to Plaintiff’s
21

22   cellular telephone.

23      26. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

24   agent once a human voice is detected, thus resulting in a pause after the called party speaks into the
25   phone.
26

27

28
                                                        4
     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 5 of 6



 1      27. Upon information and belief, Defendant’s phone system stores telephone numbers to be
 2   called, using a random or sequential number generator, which it used to call Plaintiff on her cellular
 3
     phone.
 4
        28. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular
 5
     telephone between November 2020 and the present day, using an ATDS without her consent.
 6

 7      29. Any prior consent, if any, was revoked by Plaintiff’s verbal revocation.

 8      30. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

 9   phone.
10
        31. Upon information and belief, Defendant has no system in place to document and archive
11
     whether it has consent to continue to contact consumers on their cellular phones.
12
        32. Upon information and belief, Defendant knew its collection practices were in violation of
13
     the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.
14

15      33. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

16   and/or employees acting within the scope of their authority acted intentionally in violation of 47
17   U.S.C. §227(b)(1)(A)(iii).
18
        34. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of $500
19
     per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and knowing
20
     violations of the TCPA triggers this Honorable Court’s discretion to triple the damages to which
21

22   Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

23

24            WHEREFORE, Plaintiff DEBRA L. DESANTOS-RODRIGUEZ respectfully
25   prays this Honorable Court for the following relief:

26      a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
        b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
27
              U.S.C. § 227(b)(3)(B)&(C); and
28
                                                        5
     Case 3:20-cv-00694-MMD-CLB Document 1 Filed 12/14/20 Page 6 of 6



 1      c. Awarding Plaintiff costs and reasonable attorney fees;
 2      d. Enjoining Defendant from further contacting Plaintiff; and

 3      e. Awarding any other relief as this Honorable Court deems just and appropriate.

 4

 5   Dated: December 14, 2020                    Respectfully Submitted,
 6                                              By: /s/ Nicholas M. Wajda
                                                Nicholas M. Wajda
 7                                              LAW OFFICES OF NICHOLAS M. WAJDA, ESQ.
 8                                              871 Coronado Center Drive, Ste. 200
                                                Henderson, NV 89052
 9                                              Telephone: (702)-900-6339
                                                Email Address: nick@wajdalawgroup.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
